871 So. 2d 310 (2004)
Paul D. RICKMAN, Appellant,
v.
STATE of Florida, Appellee.
No. 5D03-2073.
District Court of Appeal of Florida, Fifth District.
April 30, 2004.
Paul D. Rickman, Bristol, pro se.
No appearance for Appellee.
PER CURIAM.
Paul D. Rickman appeals his designation as a sexual predator pursuant to section 775.21, Florida Statutes (2002), Florida's Sexual Predator Act, ("FSPA"). Rickman relies on Espindola v. State, 855 So. 2d 1281 (Fla. 3d DCA 2003), in support of his allegation that the FSPA violates procedural due process by not providing a hearing before classifying a defendant as a sexual predator.
All of the other district courts have disagreed with Espindola and have certified conflict as we do now in the instant case. See Martin v. State, 864 So. 2d 589 (Fla. 5th DCA 2004); Frazier v. State, ___ So.2d *311 ___, 2004 WL 221043, 29 Fla. L.Weekly D369 (Fla. 1st DCA Feb.6, 2004); Miller v. State, 861 So. 2d 1283 (Fla. 5th DCA 2004); Reyes v. State, 854 So. 2d 816 (Fla. 4th DCA 2003); Milks v. State, 848 So. 2d 1167 (Fla. 2d DCA 2003), rev. granted, 859 So. 2d 514 (Fla.2003). See also Connecticut Dep't of Public Safety v. Doe, 538 U.S. 1, 123 S. Ct. 1160, 155 L. Ed. 2d 98 (2003).
The designation is affirmed.
AFFIRMED; CONFLICT CERTIFIED.
PETERSON, PALMER and ORFINGER, JJ., concur.